Citation Nr: 1142799	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis-A and hepatitis-B infections, claimed as due to exposure to toxic chemicals in service.

3.  Entitlement to service connection for chronic fatigue, claimed as due to exposure to toxic chemicals in service or as secondary to hepatitis infection.

4.  Entitlement to service connection for dizziness with vertigo, claimed as due to exposure to toxic chemicals in service or as secondary to hepatitis infection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado in March 2004, March 2006 and March 2007.

In August 2011 the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO. A transcript of his testimony is of record.  At the hearing he presented additional documents, with a waiver of RO jurisdiction, and the Board has accepted those documents for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for acquired psychiatric disorder is addressed in the Remand that follows the Order section of the Decision below.





FINDINGS OF FACT

1.  The Veteran had a hepatitis infection in service that resolved during service without current residuals.

2.  The Veteran has no service-connected disabilities.

3.  The Veteran is not shown to have been exposed to toxic chemicals during service.

4.  The Veteran does not have a diagnosed chronic disorder manifested by fatigue, dizziness or vertigo.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current disability residual to hepatitis infection during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
2.  The Veteran does not have a disability manifested by chronic fatigue that is due to or aggravated by service or proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The Veteran does not have a disability manifested by dizziness and vertigo that is due to or aggravated by service or proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although complete notification was not provided to the Veteran prior to issuance of the rating decisions on appeal, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded a personal hearing before the Board, and he has been afforded appropriate VA examinations.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be: (1) medical evidence of a current disability; (2) medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Alternatively, service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran currently has the same condition; or (2) a disease manifests itself in service (or within the presumptive period) but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for hepatitis infection

Historically, the RO issued a rating decision in October 2002 that denied service connection for hepatitis-A.  In August 2003 the Veteran submitted a request to reopen the claim, and the RO subsequently issued the March 2004 rating decision on appeal that denied service connection for hepatitis-A and hepatitis-B.  In January 2005 the Veteran submitted a new claim for any and all disabilities related to Project SHAD (Shipboard Hazard and Defense), including hepatitis, and the RO issued the March 2006 rating decision on appeal that denied service connection on that basis.  Thereafter the Veteran withdrew his appeal in regard to Project SHAD involvement but continued his appeal based on other toxic exposures, and the RO issued the March 2007 rating decision that continued the denial of service connection on a basis other than Project SHAD.

In regard to Project SHAD, the RO found through extensive research that the tests in Newfoundland, where the Veteran served during the period November 1961 to November 1962, did not occur until the period January-February 1965; there was accordingly no possibility the Veteran could have been exposed to chemicals associated with that project.  See Supplemental Statement of the Case (SSOC) in March 2007.  Given that the Veteran subsequently specifically withdrew his appeal in regard to participation in Project SHAD, and given that the RO has conclusively demonstrated that Project SHAD was not active in Newfoundland until more than two years after the Veteran's service in that location, the Board will not further consider that theory of entitlement.

Service treatment records (STRs) show the Veteran was treated in April 1962 for a two-week history of epigastric discomfort with vomiting; the diagnosis was infectious hepatitis.  After four days of inpatient treatment the Veteran's symptoms had completely resolved, but he was kept in treatment until laboratory tests revealed near-normal findings; his total time in hospital was one month.  He was then discharged back to duty without indication of complications.  His separation physical examination in September 1965 noted no relevant clinical abnormalities. 

The Veteran had a physical examination by the North Carolina Department of Health and Human Services in July 2002, during which he reported history of hepatitis-A during active service.  He asserted he currently felt tired all the time due to the hepatitis, although he denied treatment and he denied any symptoms of jaundice or dark urine after the acute infection in 1963.  Physical examination showed no current gastrointestinal or genitourinary abnormality.  The examiner diagnosed history of hepatitis-A.

In February 2003 the Veteran presented to the VA clinic stating he had a history of hepatitis in service in the 1960s; it "got better" but he had current nausea that he related to the same illness.  The clinical impression was probable viral syndrome and remote history of hepatitis.  Later the same month the VA physician noted laboratory results showing hepatitis-B surface antigen (HBsAG) positive and advised the Veteran that he probably had chronic persistent hepatitis-B.  

The Veteran had a VA gastroenterology consult in May 2003 in which the clinician noted current laboratory findings of hepatitis-B antigen positive with negative antibody.  The Veteran reported having had hepatitis-A in service from which he had recovered, but he reported vague current symptoms of dizziness and weakness that he felt may be due to hepatitis.  The clinician noted an impression of hepatitis-B antigen positive and recommended blood test for hepatitis-A.

The Veteran had a VA medical examination in January 2004 in which he reported history of hepatitis in service and post-service history of weakness, dizziness and tiredness.  The examiner noted the Veteran's subjective symptoms in detail.  The examiner also performed a clinical examination and noted observations.  The examiner stated the Veteran had infectious hepatitis (now known as hepatitis-A) in service and subsequently developed hepatitis-B, which is distinct from hepatitis-A.  However, current liver function tests were normal and there was no sign of current liver disease.

The Veteran presented to the VA outpatient clinic in March 2004 to establish care at the clinic.   He complained of dizziness and fatigue since 1989, which he stated had been attributed to the in-service hepatitis.  However, the clinician noted the Veteran's recent laboratory values at the VA hepatitis clinic had been within normal limits.

A May 2004 treatment note from the VA hepatitis clinic characterized the Veteran as asymptomatic for hepatitis-B, with no signs of decompensated liver disease.  The hepatitis-B virus was probably contracted during service.  The clinical impression was chronic hepatitis-B in the carrier state with no signs of cirrhosis.

The Veteran's attending VA physician submitted a note in March 2005 stating the Veteran was exposed to hepatitis in service and was currently found to be a hepatitis-B carrier, although without evidence of active disease.  The physician specifically stated the hepatitis was not the cause of any disability.

The file contains a letter dated in April 2006 by Dr. DS, the Veteran's attending family-practice physician.  Dr. DS noted the Veteran had reportedly been trained as a diver in service and had participated in salvage operations in Newfoundland, during which he handled drums of toxic chemicals that fell into the water.  Many service personnel became ill; some were evacuated to the United States and never returned; the Veteran himself was hospitalized for a month, during which he was very ill and thought he would die.  Dr. DS stated an opinion that the Veteran had developed hepatitis by handling toxic substances.

An April 2006 VA treatment note, entered by a physician's assistant (PA), reflects the Veteran presented requesting documentation that his hepatitis in service was more likely to have been hepatitis-B than hepatitis-A.  The PA noted that the Veteran's laboratory results showed past exposure to hepatitis-B, and that although there was no active infection the Veteran could still be a carrier.  The PA obliged the Veteran by entering an opinion that hepatitis-B was more likely the cause of his jaundiced illness in 1962. 

The Veteran testified before the Board in August 2011 that he was hospitalized during service for 5-6 weeks for hepatitis, during which he had a near-death experience.  

On review of the evidence above, the Board finds the Veteran is shown to have had hepatitis in service, which may have been either type -A or type -B.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current disability must be shown by competent medical evidence.  Degmetich, 104 F.3d 1328.  

"Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  However, the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, there is no medical evidence of a disability associated with remote hepatitis infection, whether such previous infection was hepatitis-A or hepatitis-B.  The medical record throughout the period under review shows the presence of hepatitis-B antibodies, but shows no active infection or any residuals of previous infection on which a claim for service connection can be considered. 

Congress specifically limits entitlement to service-connected disease or injury to such cases that have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer, 3 Vet. App. 223, 225.  The Board finds that the absence of medical evidence of a disability there is no basis on which service connection can be granted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   In this case, the Veteran's lay evidence is offered to show hepatitis infection during service and a current chronic disability residual to such infection.  Hepatitis infection during service is substantiated in the STRs, and is not in dispute.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case the medical evidence of record disproves any current active infection or residuals of previous infection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, none of the conditions of Jandreau apply.

The Board is obligated to evaluate the probative value of all medical and lay evidence. Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds at this time that the Veteran's account of his experiences during service and his symptoms since service, as expressed in his correspondence to VA and his statements and testimony, are not credible.  The Veteran has asserted at various times that he was a Navy SEAL, that he participated in "undercover" missions in Cambodia and Vietnam during which he engaged in extensive combat, and that he performed duties in Newfoundland as a diver (variously reported as a salvage diver, as a diver emplacing sensor devices and as a diver observing Soviet submarines); none of these assertions are substantiated by his service personnel record, which is associated with the claims file.  Also, Veteran misrepresented to the Social Security Administration (SSA) that he had been awarded the Purple Heart Medal and had served in the Navy as an "officer" (highest actual rank was E-5).  In June 2003 an SSA Administrative Law Judge recorded the Veteran was "not entirely credible" in reporting his current impairment.  For these reasons, the Board finds the Veteran to not be a credible historian. 

In sum, the Board has found that although the Veteran had an acute hepatitis infection during service he does not have any disability residual to such infection.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

Service connection for chronic fatigue

At the outset, the Veteran is not service-connected for hepatitis infection or any other disability.  Accordingly, secondary service connection for chronic fatigue symptoms is not available.  

STRs show no indication of chronic fatigue symptoms.  His separation physical examination in September 1965 noted no relevant clinical abnormalities.

The Veteran had a physical examination by the North Carolina Department of Health and Human Services in July 2002, during which he reported he currently felt tired all the time due to the hepatitis.

Statements from VA and private social workers, both dated in July 2004, assert that the Veteran experienced debilitation and fatigue as symptoms of his alleged PTSD.

The Veteran testified before the Board in August 2011 that he was chronically fatigued due to the nightmares associated with his PTSD.  He did not believe fatigue to be associated with hepatitis, since he was "just a carrier."    

On review of the evidence above, the Board finds there is no evidence of any etiological relationship between his claimed chronic fatigue symptoms and active service.  He does not have chronic fatigue syndrome or other diagnosed underlying disease pathology to account for his symptoms.  Although he has complained over the years of fatigue and tiredness, there is no indication such symptoms began in service or have been chronically present since discharge from service, and in fact the Veteran's 20 year history of employment as an airline pilot after discharge from service, with requisite physical examinations, shows he did not have a chronic disability since service.  Accordingly, service connection for "chronic" disability under the provisions of 38 C.F.R. § 3.303(b) cannot be considered.

In sum, the Board has found the Veteran's claimed chronic fatigue symptoms are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

Service connection for dizziness with vertigo

At the outset, the Veteran is not service-connected for hepatitis infection or any other disability.  Accordingly, secondary service connection for dizziness with vertigo symptoms is not available.  

STRs show no indication of dizziness or vertigo.  His separation physical examination in September 1965 noted neurological evaluation, including equilibrium test, as "normal."

An April 1989 letter from the Federal Aviation Administration (FAA) shows the Veteran was terminated from flying status due to history of headaches, dizziness or fainting spells.  There is no mention of underlying disease pathology for those symptoms.

The Veteran had a physical examination by the North Carolina Department of Health and Human Services in July 2002, during which he reported occasional episodes of dizziness, which he attributed to his ongoing neck pain.  Neurological examination was within normal limits, and the examination report is silent in regard to the etiology of the claimed dizziness.

The Veteran presented to the VA clinic in May 2003 complaining of dizziness and nausea that he attributed to hepatitis infection because he had experienced similar symptoms during service.  The clinician noted impression of "nausea and dizziness" but did not provide an opinion regarding the etiology of those symptoms.

Statements from VA and private social workers, both dated in July 2004, assert that the Veteran experienced acute dizziness as a symptom of his alleged PTSD.

The Veteran's attending VA physician submitted a note in March 2005 stating the Veteran had a history of dizziness and falls; the cause of the dizziness was not well known but had played a role in the loss of the Veteran's pilot license.  

The Veteran testified before the Board in August 2011 that his dizziness and vertigo was associated with PTSD.  He denied any ear problems.  He also stated that he began to experience dizziness and vertigo during service.

On review of the evidence above, the Board finds there is no evidence of any etiological relationship between his claimed chronic symptoms of dizziness and vertigo and active service.  He does not have a diagnosed underlying disease pathology to account for his symptoms, and there is no medical opinion of record asserting a direct relationship for those symptoms and active service.

As noted above, the Veteran testified his symptoms began in service, and a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. App. 398, 403.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds in this case that the Veteran's account of dizziness and vertigo in service, and chronic symptoms since service, is not credible because it is internally inconsistent with the Veteran's statement to medical providers that his symptoms began approximately two years before he was terminated from his job as a pilot (i.e., approximately 1987).  Further, his SSA disability records include reports of physical examinations performed while the Veteran was a pilot, and there is no notation therein of dizziness or vertigo until 1989.  Finally, as noted above the Board has found the Veteran to be an unreliable historian.  Accordingly, service connection for "chronic" disability under the provisions of 38 C.F.R. § 3.303(b) cannot be considered.

In sum, the Board has found the Veteran's claimed symptoms of dizziness and vertigo are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In arriving at the conclusions above, the Board has considered the benefit-of-the-doubt rule.  Because the evidence preponderates against the claims the rule does not apply.  Gilbert, 1 Vet App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for hepatitis-A and hepatitis-B infection is denied.

Service connection for chronic fatigue is denied.

Service connection for dizziness with vertigo is denied.

REMAND

In regard to the claim for service connection for acquired psychiatric disorder, the Veteran had a VA PTSD examination in December 2010, and the examination report is of record.  However, the RO has not thereafter issued a Supplemental Statement of the Case (SSOC) or otherwise readjudicated the claim with consideration of the examination report.

The jurisdiction previously conferred upon the Board by 38 C.F.R. § 19.9 (2002) to develop evidence, and then to adjudicate claims based on that evidence not previously reviewed by the RO, has been invalidated.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003); see also 38 C.F.R. § 19.37.  Because the examination report is relevant to the issue on appeal, and because the Board may not consider the examination report until the RO has done so, the issue must be returned to the RO for consideration of the examination and readjudication of the issue.

The Board also notes that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO's adjudication has addressed only PTSD, but the Veteran has also been competently diagnosed with anxiety disorder not otherwise specified (NOS) and with recurrent major depressive disorder (MDD).  On remand, the RO should consider whether service connection is warranted for any acquired psychiatric disorder. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, considering all evidence added to the record since the last SSOC in November 2008.

2.  The RO/AMC should also undertake any other development it determines to be warranted.
  
3.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
John L. Prichard 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


